Citation Nr: 1445980	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residual headaches, status post-craniotomy for frontal sinus infection prior to November 10, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990 and June 1997 to August 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO), in Waco, Texas, which granted service connection for residual headaches, status post-craniotomy for frontal sinus infection and assigned a noncompensable rating, effective August 10, 2008.

Subsequently during the appeal, in a January 2011 statement of the case, the RO granted a 10 percent rating for residual headaches, status post-craniotomy for frontal sinus infection, effective November 10, 2010.  In September 2013, the Board granted a 30 percent rating for the condition effective August 10, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for service-connected residual headaches, status post-craniotomy for frontal sinus infection.  The matter is now before the Board for readjudication consistent with the contents of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 submission to the Board, the Veteran provided additional lay and medical evidence and explicitly declined to waive his right to have the AOJ consider that evidence in the first instance.  For this reason, the Board must remand the matter to the AOJ for readjudication of the claim in light of the newly submitted evidence.  See 38 C.F.R. § 1304(c).

The evidence of record, including the evidence submitted in August 2014, indicates that the Veteran has received and continues to receive treatment from VA facilities, including the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana.  Although the August 2014 submission indicates continuing treatment at VA facilities, VA treatment records have not been associated with the file.  Therefore, before adjudicating the issue on appeal pursuant to this remand, the RO/AMC shall make reasonable efforts to obtain and associate with the claims file any outstanding VA treatment records from the Overton Brooks VAMC in Shreveport, Louisiana, as well as any associated VA facilities, since August 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including any outstanding treatment records from the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana, from August 2008 to the present.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



